UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

ROGER HALL, et 31., )
)

Plaintiff, )

)

v. ) Civil Case No. 04-814 (RCL)

)

CENTRAL INTELLIGENCE AGENCY, )
)

Defendant. )

)

)

MEMORANDUM OPINION

Before the Court are plaintiffs Hall and Studies Solutions Results’ motion [223] for interim
attorneys” fees and plaintiff Accuracy in Media’s motion [224] for interim attorneys’ fees for their
work in this case. For over a decade, plaintiffs have sought records under the Freedom of
Information Act (“FOIA”) pertaining to missing Prisoners of War and persons Missing in Action
(“POW/MIAS”) in Southeast Asia. The facts pertinent to this lengthy litigation have previously
been set forth in great detail, both in Hall v. CIA, 668 F. Supp. 2d 172, 176-78 (D.D.C. 2009) and
in Hall v. CIA, 881 F. Supp. 38 50-51 (D.D.C. 2012).

1. LEGAL STANDARD

In a FOIA suit, “[t]he court may assess against the United States reasonable attorney fees
and other litigation costs reasonably incurred in any case . . . in which the complainant has
substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). A plaintiff substantially prevails by
“obtain[ing] relief through either (I) a judicial order, or an enforceable written agreement or

consent decree; or (II) a voluntary or unilateral change in position by the agency, if the

complainant’s claim is not insubstantial.” § 552(a)(4)(E)(ii). In addition to being eligible for
attorneys’ fees, i.e. substantially prevailing, a plaintiff must be entitled to the fees in order to
receive any. Weisberg v. US. Dep ’t of Justice, 745 F.2d 1476, 1495 (DC. Cir. 1984). Entitlement
“entails a balancing of four factors: (1) the beneﬁt of the release to the public; (2) the commercial
beneﬁt of the release to the plaintiff; (3) the nature of the plaintiffs interest; and (4) the
reasonableness of the agency’s withholding.” Id. at 1498. With respect to the balancing test, “[t]he
sifting of those criteria over the facts of a case is a matter of district court discretion,” T ax Analysts
v. US. Dep ’t of Justice, 965 F.2d 1092, 1094 (DC. Cir. 1992), but the DC. Circuit has offered
some guidance. “Essentially, the ﬁrst three factors assist a court in distinguishing between
requesters who seek documents for public informational purposes and those who seek documents
for private advantage.” Davy v. CIA, 550 F.3d 1155, 1160 (DC. Cir. 2008) (emphasis added).
FOIA permits an award of “reasonable attorney fees and other litigation costs” to a plaintiff
that demonstrates its eligibility for and entitlement to such an award. 5 U.S.C. § 552(a)(4)(e)(i)
(emphasis added). “The usual method of calculating reasonable attomey’s fees is to multiply the
hours reasonably expended in the litigation by a reasonable hourly fee.” Bd. of T rs. Of Hotel &

Rest. Emps. Local 25 v. JPR, Inc, 136 F.3d 794, 801 (DC. Cir. 1998) (citations omitted); see also
Weisberg, 745 F.2d at 1499. The plaintiff bears the burden of establishing the reasonableness of
the hourly rate sought. In re North, 59 F.3d 184, 189 (DC. Cir. 1995). “Once plaintiffs have
provided such information, there is a presumption that the number of hours billed and the hourly
rates are reasonable.” Blackman v. District of Columbia, 677 F. Supp. 2d 169, 172 (D.D.C. 2010).
At that point, “the burden then shifts to the defendants to rebut plaintiffs’ showing that the amount

of time spent was reasonable and that the hourly rates for the attorneys who worked on the matter

authorized, even over any objection by plaintiffs. The CIA will not now be heard to complain of a
lack of contemporaneous billing records.

C. Appropriate Rate

“The ‘reasonable hourly rate’ is guided by the Laﬂey matrix prepared by the US.
Attorney’s Ofﬁce.” Hansson v. Norton, 4] 1 F.3d 231, 236 (DC. Cir. 2005). Plaintiffs have decided
to forego litigation of the potential application of the Salazar rate and accept the USAO Laﬁ‘ey
rate, instead. Hall Reply at 8; AIM Reply at 15. However, the plaintiffs believe that all of their
time should be compensated at today’s rates rather than those in place at the time the work was
done. Applying today’s rates to all hours worked would result in signiﬁcantly higher fee awards,
which plaintiffs contend is appropriate due to the CIA’S “delay and obdurate behavior.” Hall Reply
at 2; AIM Reply at 15.

The Court may not award attomeys’ fees to compensate counsel for delay in this case. The
DC. Circuit has squarely held that such requests were “foreclosed” by the Supreme Court in
Library of Congress v. Shaw, 478 US. 310 (1986)). Weiserg v. US. Dep’t of Justice, 848 F.2d
1265 (DC. Cir. 1988) overruled on other grounds by King v. Palmer, 950 F.2d 771 (DC. Cir.
1991).

Alternatively, plaintiffs suggest that an upward departure is appropriate due to the
govemment’s “obdurate behavior.” While the CIA’s behavior has been less-than-stellar on many
occasions, as both parties acknowledge, the Court does not ﬁnd the behavior obdurate. To the
extent that the CIA was overly vigorous in its litigation of this case, it has already resulted in
additional work—and thus, additional fees for the plaintiffs’ attorneys.

Therefore, the Court ﬁnds that the application of historic Laffey rates is appropriate.

ll

D. Fees Awarded

Applying the historic Laﬂey rates to Hall and SSR’s total requested hours produces an
award of $346,231 after billing 0.8 hours to the clerical rate rather than the attorney rate. Their
attorney, James Lesar, agrees that it is appropriate to deduct 15% of the time recorded as a matter
of billing judgment, yielding an award of $294,296.40.

Plaintiff Hall also requests $1,044 for an assisting attorney’s work. However, because the
Court was not provided any documentation of this time, or information regarding this attorney’s
experience or efforts, it declines to award such fees. See Action on Smoking & Health v. CAB, 724
F.2d 211, 220 (DC. Cir. 1984) (“Outright denial may be justiﬁed when the party seeking fees
declines to proffer any substantiation in the form of afﬁdavits, timesheets or the like . . . .).

Applying the historic Laﬁ’ey rates to the hours claimed by plaintiff Accuracy in Motion
yields an award of $120,182. Because AIM’s attorney, John Clarke, attests that he has already
reduced the time charged for time that was underproductive and his time recorded seems
reasonable, the Court declines to make a further deduction.

The fee awards are calculated as described in the charts on the following pages:

12

Hall and SSR’s attorney James Lesar

 

 

Laﬂey Rate t Hours Recorded Hours Amount ($)
reduced by
15%

6/1/03-5/31/04 380 . 3.74
'
6/1/07-5/31/08 .
6/1/08-5/31/09

 

 

 

 

'
6/1/10-5/31/11 .
6/1/1 1-5/31/12 .
6/1/13-5/31/14 .
6/1/13-5/31/14* . _

6/1/14-5/31/15 . 64.09 33,326.80

 

 

637.245 $294,296.40

 

 

*This row represents work compensated at the clerical rate

13

AIM Attorney John Clarke

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Laﬁ’ey Rate Hours 7 Amount ($)
6/1/04—5/31/05 390 12 4,680 ‘1
6/1/05-5/31/06 405 18.5 7,492.50
6/1/06-5/31/07 425 46.25 19,656.25
6/1/07-5/31/08 440 13 5,720
6/1/08—5/31/09 465 45.75 21,273.75
6/1/09-5/31/10 465 20.5 9,532.50
6/1/10-5/31/11 475 16.75 7,956.25
6/1/11-5/31/12 495 12.25 6,023.75

505 29.75 15,023.75

 

6/1/13—5/31/14 510 22.75 11,602.50

 

6/1/14-5/31/15 520 21.5 11,180

TOTAL 259 $120,181.50

The cases the CIA cites in an attempt to show that this award is out of sync with fees

 

 

 

awarded in similar cases are not illustrative. Simply listing cases and fee awards is not helpful. For
example, the CIA argues that in Citizens for Responsibility and Ethics in Washington v.
Department of Justice, “[ﬂor plaintiff’s ﬁve years of successful litigation, the court awarded
attomey’s fees of $35,01 8, approximately one-twentieth of what plaintiffs seek.” Opp’n 12 (citing
Citizens for Responsibility & Ethics in Washington v. Dep’t of Justice, Civ. A. No. 11—0374

(D.D.C. 2015)). But the length of the litigation tells us little about the extent of the work necessary

14

for success. Furthermore, an inspection of the docket reveals that it was a straight—forward case
and presented a single major issue—whether the FBI’s categorical assertion of privacy exemptions
barred disclosure of the documents at issue in their entirety or only in part. After the Court found
the categorical denial by the DOJ was unjustiﬁed, it ordered the defendants to submit Vaughn
indices of withheld documents; defendants subsequently released the requested documents and
plaintiffs voluntarily dismissed the case.

EPIC v. FBI, Civ. A. No. 12-667, 2015 WL 737101 (D.D.C. 2015), is similarly inapposite,
although the CIA notes that the court awarded $29,635 for “four years of successful litigation on
a matter implicating broad privacy concerns.” Opp’n 1 l. The litigation was less protracted and less
contentious. Aﬁer the defendant submitted a Vaughn index and sample pages, the parties agreed
to resolve the remaining legal issues through settlement. EPIC v. FBI, Civ. A. No. 12-667, Joint
Status Report of November 1, 2013, ECF No. 25. Additionally, the majority of the hours claimed
in that case were provided by attorneys with two to four years of experience who commanded low
rates under the Laffey matrix. Id., ECF Nos. 28-2 through 28-5.

Awards in other F OIA cases have been signiﬁcantly higher than those in cases cited by the
CIA. See, e.g., CREWv. FEC, 66 F. Supp. 3d 134 (D.D.C. 2014) (awarding $153,258 in attorneys’
fees in a FOIA case); Memphis Publ’g Ca, et al v. FBI, Civ. A. No. 10-1878 (ABJ) (D.D.C.), ECF
No. 232-4 (settlement for $186,000 in attorneys’ fees in FOIA action); Rosenfeld, 904 F. Supp. 2d
at 988 (awarding $363,218 in attorneys’ fees and costs). Indeed, the CIA itself recently stipulated
to the payment of $350,000 in attorney’s fees and costs in another FOIA case. Nat ’1 Sec. Archive
v. CIA, Civ. A. No. 06-01080 (GK) (D.D.C. Dec. 11, 2008). That case lasted just over two years,
and the only issue in dispute was whether the CIA had reneged upon its prior grant of

“representative of the news media” status to the National Security Archive. News media status is

15

just one of many issues that was litigated in this case, in addition to different exemption claims,
collateral estoppel and res judicata issues, and more, as well as several instances of obstructive
conduct on the part of the CIA.

For these reasons, the Court does not find that this award is disproportionate to those in
other FOIA cases.

11]. CONCLUSION

For the aforementioned reasons, plaintiffs’ motion for attorneys’ fees will be granted as
follows: The total amount awarded to Hall and SSR’s counsel (James Lesar) will be $294,296.40.
The total amount awarded to Accuracy in Motion’s counsel (John Clarke) will be $120,182.

A separate order consistent with this Opinion shall issue on this date.

Signed by Royce C. Lamberth, United States District Judge, on July 14, 2015.

16

were reasonable, considering their various skill levels and experience for this kind of case.” Id.

(citing Watkins v. Vance, 328 F. Supp. 2d 23, 26 (D.D.C. 2004)).

If the plaintiff achieves only limited success, it is within the court’s discretion to reduce
the award of fees. George Hyman Constr. Co. v. Brooks, 963 F.2d 1532, 1535 (DC. Cir. 1992).
The court must exclude “hours that are excessive, redundant, or otherwise unnecessary.” Hensley

v. Eckerhart, 461 US. 424, 434 (1983). A prevailing FOIA plaintiff is not entitled to an attorneys’
fee award for “nonproductive time or for time expended on issues on which plaintiff ultimately
did not prevail.” Weisberg, 745 F.2d at 1499 (citing Nat ’1 Ass ’n of Concerned Veterans v. Sec ’y of
Defense, 675 F.2d 1319, 1323 (DC. Cir. 1982)). As the Supreme Court explained in Hensley,
“[t]here is no precise rule or formula for making these determinations. The district court may
attempt to identify speciﬁc hours that should be eliminated, or it may simply reduce the award to
account for the limited success. The court necessarily has discretion in making this equitable

judgment.” Hensley, 461 US. at 436-37.

Interim fees may be awarded under FOIA. See, e.g., Nat ’1 Ass ’n of Criminal Defense
Lawyers, Inc. v. US. Dep ’t of Justice, 182 F.3d 981 (DC. Cir. 1999); Washington Post v. US.
Dep ’t of Defense, 789 F. Supp. 423 (D.D.C. 1992). Some FOIA cases dealing with interim fees
have erected additional bars to interim fee awards that vary from case to case. Cf Allen v. Dep ’t
ofDefense, 713 F. Supp. 7 (D.D.C. 1989); Allen v. FBI, 716 F. Supp. 667 (D.D.C. 1989). For
example, Allen v. FBI set forth four factors to determine Whether interim fees are appropriate: (1)
the degree of hardship which delaying a fee award until the litigation is ﬁnally concluded would
work on plaintiff and his counsel; (2) whether there is unreasonable delay on the govemment’s
part; (3) the length of time the case has been pending prior to the motion; and (4) the period of

time likely to be required before the litigation is concluded. 716 F. Supp. at 672 (citation omitted).

Another case, Allen v. Department of Defense, noted only that the plaintiff had substantially
prevailed on several matters and the case had been ongoing for many years before awarding interim
fees. 713 F. Supp. at 13.

II. ANALYSIS

The CIA concedes that the plaintiffs have prevailed on several of their claims and that they
are therefore eligible for fees. Opp’n 8. The CIA also “accepts some responsibility for the
unnecessarily protracted nature of this litigation” and notes that there is “accordingly no need for
the Court to consider whether the plaintiffs are entitled to an award.” Id. Furthermore, the CIA
does not argue that interim fees are inappropriate or that fees should not be awarded until the
conclusion of litigation. By its own admission, “[t]he only question is what award is reasonable
under the circumstances.” Opp’n 8.

In conceding the plaintiffs’ entitlement to fees, the CIA acknowledges that factors such as
the beneﬁt of the release to the public and the reasonableness of the CIA’s withholding support
awarding reasonable fees to the plaintiffs’ attorneys for their work. The Court ﬁnds that given the
scope and length of this case, the number of court proceedings recorded on the docket, and the
records regarding billing hours proposed by plaintiffs, the number of hours requested appears
reasonable.

Nonetheless, the CIA argues that the plaintiffs’ request is “grossly unreasonable on the
facts of this case” and requests limiting the award to more than $75,000, Opp’n 8, and the Court
addresses each of its arguments in turn.

1. Plaintiffs’ Success
The CIA primarily argues that the plaintiffs’ limited overall success in this case cannot

justify the requested fee award. Its opposition may also be read to make the related argument that

plaintiffs’ award should speciﬁcally exclude compensation for hours spent working on
unsuccessful motions. The Court treats these related issues separately.

The CIA requests that the Court reduce the requested fees because plaintiffs have achieved
only limited success, calling their victory “largely pyrrhic.” Id. at 13 (citing EPIC v. Dep’t of
Homeland Sea, 982 F. Supp. 2d 56, 63 (D.D.C. 2013); Judicial Watch, Inc. v. Dep’t of Justice,
878 F. Supp. 2d 225, 239 (D.D.C. 2012)). The CIA argues that because plaintiffs sought such
“extraordinarily broad categories of records,” “it was almost inevitable that litigation would
ensue.” Id. at 9. This allegation is, to some extent, in tension with the CIA’s statement that it “does
not dispute that the plaintiffs have substantially prevailed on several of their claims.” Indeed, the
Court has repeatedly rejected the CIA’s claim that the FOIA requests were overly broad and unduly
burdensome, and now agrees that plaintiffs have achieved signiﬁcantly more than a pyrrhic
victory.

Overall, the Court ﬁnds that the plaintiffs in this case have been quite successful in
achieving their objective: obtaining documents unlawfully withheld. When this lawsuit was ﬁled,
the CIA refused to release the requested records and failed to respond to plaintiffs’ request for over
a year. After many years of litigation, the CIA has released more than 4,000 documents, quite a
substantial success. The Court ﬁnds that plaintiffs’ actions in diligently pursuing their claims were
reasonable—even those that were ultimately unsuccessful—and it will not use the beneﬁt of
hindsight to scrutinize every one of plaintiffs’ actions. Cf Hensley, 461 US. at 435 n.11 (“We
agree with the District Court’s rejection of ‘a mathematical approach comparing the total number

939

of issues in the case with those actually prevailed upon. (citations omitted».
The CIA also speciﬁcally takes issue with a number of unsuccessful motions ﬁled by the

plaintiffs in this case. Opp’n 5. While it is true that not all of plaintiffs’ motions were successful

at the time, they were not unproductive or unnecessary because all related to and contributed to
the ultimate search conducted. See Hensley, 461 US. at 438 (“Given the interrelated nature of the
facts and legal theories in this case, the District Court did not err in refusing to apportion the fee
award mechanically on the basis of respondents’ success or failure on particular issues”). For
example, while plaintiffs’ original motion for a fee waiver was denied, the steps they took in
litigating that issue contributed to the CIA’s ultimate decision to grant the waiver.1 Likewise, while
their cross—motion for summary judgment was denied without prejudice after the Court found it
relied on a faulty declaration, the amended motion was largely successful. As the DC. Circuit has
held, “a litigant ‘who is unsuccessful at a stage of litigation that was a necessary step to her ultimate

9”

victory is entitled to attorney’ 8 fees even for the unsuccessful stage. Air T ransp. Ass ’n of Canada
v. FAA, 156 F.3d 1329, 1335 (DC. Cir. 1998) (quoting Cabrales v. Cty. ofLos Angeles, 935 F.2d
1050, 1053 (9th Cir. 1991)). “Rare, indeed, is the litigant who doesn’t lose some skinnishes on the
way to winning the war.” Id. The Court finds that the work plaintiffs did in this case was not
“excessive, redundant, or otherwise unnecessary,” Hensley, 461 US. at 434, but instead
contributed to their ultimate success in this case.

To the extent that—despite plaintiffs’ overall success—the Court might speciﬁcally
exclude hours spent on the allegedly unsuccessful motions, the Court ﬁnds it troubling that the
CIA did not even attempt to analyze how many hours related to such motions, instead stating only

that “a fee award of up to $75,000 may be appropriate.” Opp’n 8. The CIA opted out of providing

a quantitative measure of which hours were “reasonable” and which were not—providing no basis

1 Plaintiffs may be compensated for efforts that contributed to the CIA’s voluntary decisions to grant plaintiffs’
requests, notwithstanding the Supreme Court’s rejection of the catalyst theory in Buckhannon Bd. & Care Home, Inc.
v. W. Va. Dep’t of Health & Human Res., 532 US. 598 (2001). See 5 U.S.C. § 552(a)(4)(E)(ii) (redeﬁning
“substantially prevail[ing]” to include “obtain[ing] relief through . . . a voluntary or unilateral change in position by
the agency, if the complainant’s claim is not insubstantial); Brayton v. Office of the US. Trade Representative, 641
F.3d 521, 525 (DC. Cir. 2010).

from which to determine how much of a reduction would be appropriate and leaving such
calculations to the Court. This not only inconveniences the Court, but should the Court produce its
own analysis for the ﬁrst time in a written opinion, the plaintiffs would not have a chance to
respond. General allegations of improper billing are insufﬁcient to meet a defendant’s burden to
rebut plaintiffs’ showing that their hours billed were reasonable. Cf Blackman, 677 F. Supp. 2d at
172; Rosenfeld, 904 F. Supp. 2d 988, 1005.

The CIA further argues that the information uncovered by these searches does not “add to
the fund of information that citizens may use in making Vital political choices.” Opp’n 10 (citing
Cotton v. Heyman, 63 F.3d 1115, 1120 (DC. Cir. 1995)). Certainly information regarding missing
POW/MIAs following the Vietnam and Korean Wars is exactly the type of information that
interests the public. Disclosure of this information has the potential to shed light on the extent,
nature, intensity, and duration of the govemment’s efforts to locate POW/MIAs and show the
degree to which the CIA has accurately informed the public about its search efforts and the
information it possesses. Just last week, the Washington Post ran an article on this very issue,
discussing Michael Linnington, the head of the Pentagon’s new agency in charge of recovering
and identifying remains of US. war dead. Robert Burns, A Vow to Better ID War Dead,
Washington Post, July 7, 2015, at A13. A report by the Government Accountability Ofﬁce noted
the agency’s efforts have been hampered by weak leadership, inﬁghting and a ﬁagrnented
approach to planning, and Linnington himself spoke to the “dysfunction” caused by having
multiple agencies assigned to this mission. Id. Information regarding POW/MIAs is not only of
interest to the public, but hard to come by.

Indeed, the plaintiffs have uncovered such information. For example, plaintiffs point to a

responsive document indicating that David L. Hrdlicka was alive in 1968, after the United States

government had informed his wife that he had been captured during the Vietnam War and died in
captivity. AIM Mot. at 12 (citing documents). While the CIA apparently believes that this
information is of interest only to his wife and does not improve the public’s knowledge of the
functioning of the government, Opp’n 10, the Court vehemently disagrees.

The CIA also alleges that when these documents were produced to plaintiff, they were
already available to the public as part of a National Archives declassiﬁcation project. However,
the relevant time period is whether they were available when plaintiff requested the documents.
The CIA fails to bear its burden of establishing the fact that the documents were already publicly
available when requested. See Judicial Watch, Inc. v. Dep ’t of Justice, 774 F. Supp. 2d 225, 230
(BBC. 2011). The CIA is not entitled to drag its feet on a FOIA request until the records sought
are publicly available, and then deny plaintiffs their fees because the documents are now publicly
available. After ﬁghting tooth and nail over every issue in this case for over a decade, arguing that
the documents were already publicly available in an attempt to avoid paying attorneys’ fees is sour
grapes.

For these reasons, the Court finds that plaintiffs were quite successful in this case, and that
their counsel’s time was reasonably spent in obtaining such a victory. Therefore, the Court will
not reduce the fees requested on the basis of limited success.

A. Reasonableness of the CIA

The CIA argues that its own reasonableness counsels against the requested fee award. Still,
it “concedes that at least two aspects of its handling of this case may not meet the test of
reasonableness in hindsight.” Opp’n 14. “First, the CIA did not send the plaintiffs a substantive
response to their FOIA request for more than a year.” Furthermore, “the Court criticized the CIA’s

failure to adequately follow up on documents referred to other agencies for processing.” Id. The

Court agrees that while the CIA ultimately lost on many issues, its behavior was not “recalcitrant
in its opposition to a valid claim” and did not “engage[] in obdurate behavior.” McKinley v. Fed.
Housing Finance Agency, 739 F.3d 707, 712 (citation omitted). The CIA’s lack of reasonableness
suggests that the plaintiffs’ attorneys should be compensated for their efforts, but is not so
egregious as to warrant more.

B. Hours Requested

The Court rejects the CIA’s allegation that the plaintiffs’ separate attorneys largely
duplicated each other’s efforts and thus seek an award of double fees.2 Opp’n 15. The CIA relies
on the fact that plaintiffs ﬁled “virtually identical motions” throughout the litigation. However,
this is not evidence of duplicative efforts: It is just as likely a reﬂection of the attorneys’
coordination to avoid duplicative effort. The plaintiffs were entitled to have separate counsel, as
the CIA concedes, and some degree of coordination was required. This conclusion is bolstered by
the fact that AIM’s counsel spent less than 259 hours over ten years representing its client—while
Hall’s billed three times as many hours. Over the course of the litigation, a number of AIM’s
arguments were made by incorporating by reference, or summarizing, arguments advanced by Hall
in his dispositive motions. Similarly, the Court rejects CIA’s objections to the time spent on
communication between attorneys. As noted, communication is essential to avoiding duplicative
efforts, and in fact the time spent communicating is imminently reasonable: They attorneys seek
compensation for 49-59 phone calls over nearly a decade, many of which were short in duration.

In any event, the CIA does not cite specifics. General allegations that fail to quantify how

much duplicative time has been submitted are insufﬁcient. Rosenfeld, 904 F. Supp. 2d at 1005

2 The Court also rejects the CIA’s objection to fees for allegedly unsuccessful motions ﬁled by the plaintiffs. See
supra.

(“Mere generalized allegations of unjustiﬁed billing not supported by speciﬁc citations to evidence
in the record are insufﬁcient to warrant a reduction in the lodestar ﬁgure”).

For these reasons, the Court ﬁnds it inappropriate to reduce the plaintiffs’ requested
attorneys’ fees for alleged duplicative efforts.

The CIA also argues that the plaintiffs have failed to meet their burden in several respects.
Hall’s counsel charged for non-legal services at their full billing rate, including proof-reading a
motion (one hour), attempting to upload a CD-ROM (twelve minutes), and working on time sheets
(thirty-six minutes). Hall now concedes that uploading the CD-ROM and working on time sheets
was clerical work, and thus that 0.8 of an hour should be charged at the Laffey rate for clerical
work rather than attorney services; the Court agrees. The Court ﬁnds, though, that the hour spent
proof-reading the ﬁnal draft of a motion before submission was not clerical work but that of an
attorney.

Finally, the CIA alleges that Mr. Hall’s attorney has not submitted contemporaneous
documentation to support, and only bare descriptions of how he spent his time, warranting a
substantial reduction. However, Hall asserts that the times reﬂected on his counsel’s itemization
were recorded contemporaneously. They include information regarding the date, amount of time
(in tenths of an hour) expended, and the general subject of the service provided. While more detail
would perhaps be helpful, this is all that is required. Hensley, 461 US. at 437 n.12 (“Plaintiffs
counsel, of course, is not required to record in great detail how each minute of his time was
expended. But at least counsel should identify the general subject matter of his time
expenditures”). The Court sees no beneﬁt to obtaining for itself the spiral notebooks where these
time records were originally maintained, and the CIA did not seek the Court’s assistance in

obtaining the notebooks for the CIA to undertake such a review—which the Court would have

10